Citation Nr: 1041942	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-31 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from August 1981 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
service connection for bilateral hearing loss and for tinnitus.  
In May 2010, the Veteran testified at a videoconference hearing 
at the RO before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Veteran contends that he sustained bilateral hearing loss and 
tinnitus in service.  He claims that in service his hearing 
started to go bad and that his tinnitus started while working 
onboard a ship and being exposed to noise from a deck crawler 
which chipped off paint and from having to walk through the 
machine shop to go to the mess decks two or three times a day.  
He claims his hearing loss and tinnitus worsened when he had to 
undergo repeated PSI testing - which tested the ability of his 
ears to equalize air pressure.  He claims that while in service 
he was in school to be a sonar technician on submarines, but was 
unable to complete the training because he was unable to pass the 
air pressure (PSI) testing required for submarine duty.  He 
claims that the testing was to see if his ears could adjust with 
up to 50 pounds of air pressure.  He also contends that after he 
underwent the PSI testing, a Navy doctor checked him out and 
reportedly told him that he had scars on his ear drum resulting 
from the air pressure testing.  

Service treatment records (STRs) show that the Veteran had normal 
hearing at the time of his entrance into service.  There is no 
separation examination of record.  STRs further show that in 
September 1981 the Veteran was found physically qualified for 
submarine training, pending pressure testing.  On May 7, 1982, 
the Veteran complained of negative Valsalva in both ears, which 
was noted to be due to congestion.  He was prescribed Sudafed and 
was to have a clean PSI.  On May 13, 1982, it was noted that he 
failed the PSI testing two days prior and he was to continue with 
Sudafed.  He was not to have any additional PSI testing for five 
days.  On May 20, 1982, he was to discontinue taking Sudafed, and 
he was to have a clean PSI.  On May 27, 1982, he reported he had 
slight pain on airplanes.  Objective examination showed that both 
tympanic membranes were retracted, and the assessment was chronic 
Eustachian tube dysfunction versus acute.  On May 28, 1982, it 
was noted that the Veteran had a negative Valsalva in both ears, 
with failure to pass the PSI test four times.  He had nasal 
congestion and had been treated with multiple medications.  
Objective examination of the ears showed that the tympanic 
membranes were intact and clear, with some scarring noted on the 
right tympanic membrane.  The impression was that the Veteran's 
history and physical examination suggested chronic right 
Eustachian tube insufficiency.  It was also noted that he had 
sustained a series of repeated severe squeezes of the right ear 
during PSI testing, and that further testing and/or submarine or 
diving duty was not recommended.  A determination was made that 
the Veteran was not physically qualified for submarine duty by 
reason of chronic Eustachian tube dysfunction and inability to 
equalize PSI.  

Service personnel records show that the Veteran was stationed 
aboard the USS SPERRY (AS-12) from December 1981 through April 
1982.

The Board acknowledges that the lack of any evidence showing the 
Veteran exhibited hearing loss consistent with the regulatory 
threshold requirements for hearing disability (38 C.F.R. § 3.385) 
during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of, or treatment 
for, hearing loss in order to establish service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the 
United States Court of Appeals for Veterans Claims has held that 
where there is no evidence of the Veteran's hearing disability 
until many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship between 
the veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an injury 
in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim."  38 USCA § 5103A(a)(1).  As part of this obligation, VA 
is required to provide a medical opinion and examination when 
such an opinion and examination is necessary to make a decision 
on the claim.  38 U.S.C. § 5103A(d).  An opinion is necessary 
where there is (1) competent evidence of a current disability or 
persistent symptoms or recurring symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
(3) an indication that the disability or symptoms of a disability 
may be associated with the veteran's service or with another 
service-connected disability, and (4) insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006); 38 
C.F.R. § 3.159(c)(4)(i) (2010).

In this case, the Veteran has asserted that he currently has 
bilateral hearing loss and tinnitus, both of which had an onset 
in service.  Unfortunately, in this case there is no separation 
examination of record.  Moreover, although he has not submitted 
competent medical evidence confirming any such disabilities, the 
Board notes that the Veteran is competent to report his hearing 
has decreased since service and is also competent to report he 
has experienced tinnitus since service.  Thus, for purposes of 
McLendon, the Board finds that the Veteran has submitted 
competent lay evidence of persistent symptoms of decreased 
bilateral hearing and tinnitus since service.  Additionally, the 
Board notes that his service treatment records (STRs) show he 
underwent PSI testing in service, and that he sustained a series 
of repeated severe squeezes of the right ear during PSI testing, 
and that further testing and/or submarine or diving duty was not 
recommended.  There is, however, no competent medical evidence of 
record which confirms whether the Veteran has any current hearing 
loss disability, pursuant to 38 C.F.R. § 3.385, which may be 
related to service, nor is there competent medical evidence of 
record showing that his tinnitus may be related to his service.  
In this regard, the Board notes the Veteran has not been afforded 
a VA examination in conjunction with his claims.  For reasons 
stated above, the Board therefore finds that the Veteran 
minimally meets the criteria for a medical examination under the 
VCAA, and the low threshold set in McLendon, and that the 
evidentiary record does not contain sufficient medical evidence 
to make a decision on his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Thus, a remand for a VA examination and opinions is necessary in 
this matter in order to determine whether the Veteran has current 
bilateral hearing loss disability related to service and whether 
his tinnitus is related to service - whether it be the PSI 
testing he underwent or his claimed exposure to noise onboard a 
ship.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA 
examination to determine the nature and 
etiology/onset of any current hearing loss 
and tinnitus.  All indicated tests and 
studies should be performed, and all clinical 
findings reported in detail.  The claims 
folder must be made available to the medical 
examiner for review, and the examination 
report should indicate whether such review 
was performed.  The examiner should take a 
complete history of the Veteran's noise 
exposure prior to, during and subsequent to 
service, including any occupational and 
recreational noise exposure.  

a. The examiner should be requested to offer 
an opinion as to whether it is more likely 
than not (i.e., to a degree of probability 
greater than 50 percent), at least as likely 
as not (i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of less than 
50 percent) that any current hearing loss is 
related to service - whether it be the PSI 
testing he underwent in service or his 
claimed exposure to noise onboard a ship in 
service.  

b. The examiner should also be requested to 
offer an opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a probability 
of 50 percent), or unlikely (i.e., a 
probability of less than 50 percent) that any 
current tinnitus is related to service - 
whether it be the PSI testing he underwent in 
service or his claimed exposure to noise 
onboard a ship in service.

c. Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d. If it cannot be determined whether the 
Veteran currently has a hearing impairment 
and/or tinnitus that is related to his active 
service, on a medical or scientific basis and 
without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.

2. Thereafter, readjudicate the issues on 
appeal.  If any benefit sought on appeal is 
not granted to the Veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the case and 
afforded the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

